Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered April 11, 2006, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the fourth degree.
*1071In satisfaction of an indictment charging him with criminal sale of a controlled substance in the third degree, defendant pleaded guilty to criminal possession of a controlled substance in the fourth degree. In accordance with the plea, he was sentenced as a second felony offender to two years in prison, to be followed by three years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, RJ., Mercure, Peters, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.